Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2007

VFB LLC v. Campbell Soup Co
Precedential or Non-Precedential: Precedential

Docket No. 05-4879




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"VFB LLC v. Campbell Soup Co" (2007). 2007 Decisions. Paper 1174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 05-4879




                  VFB LLC, a Delaware limited liability company,
                                               Appellant

                                        v.

                   CAMPBELL SOUP COMPANY;
                CAMPBELL INVESTMENT COMPANY;
               CAMPBELL FOODSERVICE COMPANY;
 CAMPBELL SALES COMPANY; CAMPBELL SOUP COMPANY, LTD (Canada);
JOSEPH CAMPBELL COMPANY; CAMPBELL SOUP SUPPLY COMPANY, L.L.C.;
                PEPPERIDGE FARM, INCORPORATED




                  On Appeal from the United States District Court
                          for the District of Delaware
                             (D.C. No. 02-cv-00137)
                        District Judge: Hon. Kent Jordan


                             Argued January 18, 2007

              Before: SLOVITER, RENDELL, and CUDAHY,*
                             Circuit Judges

                             (Filed: March 30, 2007)




              *
                  Hon. Richard D. Cudahy, United States Senior Circuit
        Judge for the United States Court of Appeals for the Seventh
        Circuit, sitting by designation.
                               ORDER AMENDING OPINION

        At the direction of the Court, the opinion filed on March 30, 2007 is amended to correct
the designation of parties in the caption. The designation is as follows:


Michael W. Schwartz       [ARGUED]
Harold S. Novikoff
David C. Bryan
Wachtell, Lipton, Rosen & Katz
51 West 52d Street
New York, NY 10019
      Counsel for Appellees



                                                    For the Court,

                                                    /s/Marcia M. Waldron
                                                    Clerk